Citation Nr: 1509753	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from April 1961 to October 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Winston-Salem, North Carolina, maintains jurisdiction over the Veteran's appeal.

The Veteran's application to reopen his claim based upon new and material evidence was granted by the Board in February 2013, and the underlying claim for service connection was remanded for further development.  The claim was remanded once again in February 2014.  Following that development, the Board requested an expert medical opinion from a specialist with the Veterans Health Administration (VHA) in October 2014.  An opinion was provided in December 2014 and has been associated with the record.


FINDING OF FACT

A low back disorder was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis is neither attributable to service nor to a service-connected disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and was not caused and/or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in February 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  VA has determined that additional records from the Social Security Administration (SSA) are unavailable, following exhaustive efforts to locate said documents.  See Letter, March 17, 2014.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a December 2014 VHA opinion discussed all applicable medical principles and is adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran claims that a low back disorder was either incurred during his period of active duty, or caused and/or aggravated by a service-connected bilateral knee disability.  To that end, the Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At the outset, the Board notes that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine during the pendency of this appeal.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for a chronic low back disorder.  At the time of his retirement examination in September 1988, the Veteran denied recurrent back pain on his Report of Medical History, and his examination was negative for any disorder of the spine.

The Veteran first sought service connection for a low back disorder in September 1989, shortly after his separation from active service.  Following a November 1989 VA examination, the RO denied the Veteran's claim in an April 1990 rating decision.  Specifically, the RO determined that there was no evidence that the Veteran had current or chronic disability of the low back.

The Veteran sought to reopen his claim in January 2009.  In its July 2009 rating decision, the RO found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a low back disorder.  In February 2013, the Board found that the Veteran had submitted new and material evidence sufficient to reopen claim, as statements made by the Veteran during June 2010 VA treatment indicated that he had experienced low back pain since his military service.  His claim was remanded at that time, as well as in February 2014, so as to obtain a probative, etiological opinion from a VA examiner.

An opinion and examination was provided in March 2013.  However, the opinions in the examination report appeared contradictory and internally inconsistent.  The examiner concluded that it was less likely than not that the Veteran's back was related to service, noting the absence of back complaints in service and the absence of any back diagnosis at separation.  The examiner also noted that it was less likely than not that the Veteran's knee disabilities caused his back disability, as the two were separate diagnoses.  The examiner did assert that it was at least as likely as not (50 percent or greater) that the Veteran's knee disability could have aggravated his low back disability due to the gait and balance issues that resulted from the knee disability.  However, "could be" in the context of a medical opinion is the same as "could not be" and was therefore found no to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, it was noted by the Board that no baseline of severity was reported.  There was also no explanation as to any gait problems, and none were identified by a knee examination.  As such, this opinion was found by the Board to be inadequate on account of its internal inconsistency, and another opinion was solicited.

Per its February 2014 remand, the Board explained that aggravation could be ascertained by comparing the earliest medical evidence after the onset of aggravation with the medical evidence establishing the current level of disability.  

In response to the February 2014 Board remand, an additional opinion was provided in March 2014.  The examiner wrote, "The claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness."  However, while this sentence seems to support the Veteran's claim, it was clearly a typographical error, as the body of the opinion and the rationale for the opinion clearly refute any relationship between the Veteran's back and his service connected knee disabilities.  Moreover, the evidence of record does not show or even suggest that the Veteran had a back disability that pre-existed his military service.  

As noted, the Board had requested an opinion as to whether a current low back disorder was aggravated (meaning that it increased beyond its natural progression) by a service-connected disability, to include a disability of the bilateral knees.  The examiner noted that, following a review of the Veteran's VA outpatient treatment records, as well as a February 2014 neurology examination, his gait was normal.  She stated that there was no other medical documentation referencing a gait problem, save for the issuance of a cane in December 2011.  As there was no specific indication that the necessity of a cane was related to abnormal gait, it was concluded that a service-connected knee disability did not aggravate the Veteran's claimed back disorder, as his gait and stance were reportedly normal.  As such, she determined that it was not as likely as not that the Veteran's back disorder was aggravated by a currently-service-connected disability.  This conclusion in and of itself appears to be plausible, but given the aforementioned confusion as to the question being asked, and to ensure the Veteran a fair review of his claim, the Board believed that an additional opinion was necessary.

Following a request for an clarification in October 2014, a specialist with the VHA provided an opinion as to secondary service connection in December 2014.  The specialist noted the Veteran's lengthy period of military service, as well as his service-connected bilateral knee disability.  It was noted that a January 2012 MRI revealed degenerative changes to the lumbar spine, and neurology reports were viewed as well.  Following a review of the record, the specialist determined that it was not at least as likely as not (less than 50 percent chance) that the Veteran's back disorder was caused and/or aggravated by a bilateral knee disability.  He acknowledged that it was certainly possible that a knee disability could cause a back disability, in the case of the Veteran he found that there was insufficient evidence to support a causal relationship between the knee pathology and lower back pain.  Instead, he concluded that it was more likely that the knee disability and the low back pain represented two independent problems, and were not necessarily interrelated.  Again acknowledging that it was possible that a relationship could exist, such would be speculation and was not supported by the concrete evidence of record.

Although the examiner acknowledged the possibility of a link between the Veteran's back and knees, the VA standard is not a possibility, but rather the conclusion that it is at least as likely as not (50 percent or greater) that the knees caused or aggravated the back disability.  Here, the examiner was clearly of the opinion that the weight of the evidence was against such a conclusion.  Moreover, the record does not contain any probative medical evidence linking a current, chronic back disorder to either the Veteran's period of active duty, or to a service-connected disability.  

Regarding the Veteran's assertions that he suffered from low back pain during his period of active service, and that such pain is causally-related to his bilateral knee disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's accounts of in-service back pain are simply not corroborated by the medical evidence of record.  Further, a causal relationship between a low back disorder and a service-connected disability, such as a bilateral knee disability, is inherently complex in nature, and as noted above, the only probative medical opinion of record found that his claimed disorder was neither caused nor aggravated by any such disability.    

Moreover, while the Veteran is competent to report low back symptoms during service, his statements are not credible in light of his service treatment records and separation examination, wherein he specifically denied recurrent back pain.  For example, at a medical history survey completed in conjunction with his separation physical in September 1988, the Veteran specifically denied having had any recurrent back pain.  It is also noted that an examination of the Veteran's back in November 1989 found his back to be normal without tenderness, abnormal shape, abnormal gait, or abnormal range of motion.  Thus, despite the presence of a current diagnosis in this case, as discussed herein, the probative evidence of record does not demonstrate either an in-service diagnosis of a low back disorder, or a diagnosis within one year of separation. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed low back disorder is related to his period of active duty.  The most probative medical evidence of record has demonstrated that his disorder was diagnosed more than one year following separation, and as such is not presumptively-related to the Veteran's period of active service.  Further, there is no probative evidence of record to demonstrate a medical link between a low back disorder and any service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and as such it is denied.





ORDER

Service connection for a low back disorder, to include as secondary to a service-connected disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


